F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           MAY 24 2002
                                    TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                Clerk

 RICHARD ALLEN WESTLEY,

          Petitioner - Appellant,
 v.
                                                         No. 02-1051
                                                     (D.C. No. 01-Z-2418)
 ROBERT KURTZ, Warden, and THE
                                                        (D. Colorado)
 ATTORNEY GENERAL OF THE
 STATE OF COLORADO,

          Respondents - Appellees.


                             ORDER AND JUDGMENT *


Before TACHA, Chief Judge, EBEL and LUCERO, Circuit Judges.


      Petitioner-Appellant Richard Allen Westley appeals from the denial of his

petition for a writ of habeas corpus under 28 U.S.C. § 2254. He claims that the

Colorado state courts erred in determining that he had not established excusable

neglect for the untimely filing of his motion for post-conviction relief in state



      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
court. The excusable neglect arises, according to Westley, from his lack of access

to an adequate law library during his incarceration. This claim is not the proper

subject of habeas review. As the district court properly recognized, an alleged

error that “focuses only on the State’s post-conviction remedy and not the

judgment which provides the basis for his incarceration . . . states no cognizable

federal habeas claim.” Sellers v. Ward, 135 F.3d 1333, 1339 (10th Cir. 1998).

      Westley’s motion for a certificate of appealability is DENIED. This appeal

is DISMISSED. The motion to proceed in forma pauperis is also

DENIED.

                                       ENTERED FOR THE COURT



                                       David M. Ebel
                                       Circuit Judge




                                        -2-